Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lonnie Holder on 6/1/2022.
IN THE CLAIMS:
The entire claims set is replaced with the following claims set:
1.	(Currently Amended) An EUV chamber apparatus comprising:
a chamber;
a target generation unit configured to output a target toward a predetermined region inside the chamber;
a gas nozzle through which gas is supplied into the chamber;
an EUV light condensing mirror disposed inside the chamber; and
a shroud including a first flow path through which a first cooling medium circulates and surrounding at least part of a trajectory of the target inside the chamber,
wherein the first flow path includes a first part positioned close to the EUV light condensing mirror and a second part positioned farther from the EUV light condensing mirror than the first part, the first part being positioned upstream of the second part.

2.	(Original) The EUV chamber apparatus according to claim 1, wherein the gas contains hydrogen gas.

3.	(Original) The EUV chamber apparatus according to claim 1, further comprising a heat shield disposed between the predetermined region and the chamber inside the chamber, wherein the shroud is fixed to the heat shield.

4.	(Original) The EUV chamber apparatus according to claim 3, wherein the heat shield includes a through-hole through which the shroud penetrates, part of the shroud is positioned outside the heat shield and fixed to an outer surface of the heat shield, and another part of the shroud is positioned inside the heat shield.

5.	(Currently Amended) [[The ]]An EUV chamber apparatus
a chamber;
a target generation unit configured to output a target toward a predetermined region inside the chamber;
a gas nozzle through which gas is supplied into the chamber;
a shroud including a first flow path through which a first cooling medium circulates and surrounding at least part of a trajectory of the target inside the chamber; a temperature sensor configured to measure a temperature of the shroud;
a first temperature adjustment device configured to adjust a temperature of the first cooling medium; and
a control unit configured to control the first temperature adjustment device based on an output from the temperature sensor.

6.	(Canceled)

7.	(Original) The EUV chamber apparatus according to claim 1, wherein the shroud is maintained at a temperature lower than 5[Symbol font/0xB0]C.

8.	(Original) The EUV chamber apparatus according to claim 1, further comprising:
a first temperature adjustment device configured to adjust a temperature of the first cooling medium; and
a control unit configured to control the first temperature adjustment device,
wherein the control unit controls the first temperature adjustment device so that a temperature of the shroud becomes lower than a temperature of the chamber.

9.	(Original) The EUV chamber apparatus according to claim 1, wherein the chamber includes a second flow path through which a second cooling medium circulates, the EUV chamber apparatus further comprising:
a first temperature adjustment device configured to adjust a temperature of the first cooling medium; and
a control unit configured to control the first temperature adjustment device so that the temperature of the first cooling medium supplied to the first flow path becomes lower than a temperature of the second cooling medium supplied to the second flow path.

10.	(Currently Amended) The EUV chamber apparatus according to claim 1, further comprising:
a first temperature adjustment device configured to adjust a temperature of the first cooling medium;

a second temperature adjustment device configured to adjust a temperature of the third cooling medium; and
a control unit configured to control the first and second temperature adjustment devices,
wherein the EUV light condensing mirror includes a third flow path through which a third cooling medium circulates, and
the control unit controls the first and second temperature adjustment devices so that a temperature of the shroud and a temperature of the EUV light condensing mirror become lower than a temperature of the chamber.

11.	(Currently Amended) The EUV chamber apparatus according to claim 1, wherein the chamber includes a second flow path through which a second cooling medium circulates, the EUV chamber apparatus further comprising:
a first temperature adjustment device configured to adjust a temperature of the first cooling medium;

a second temperature adjustment device configured to adjust a temperature of the third cooling medium; and
a control unit configured to control the first and second temperature adjustment devices so that a temperature of the first cooling medium supplied to the first flow path and a temperature of the third cooling medium supplied to the third flow path become lower than a temperature of the second cooling medium supplied to the second flow path,
wherein the EUV light condensing mirror includes a third flow path through which a third cooling medium circulates.

12.	(Original) The EUV chamber apparatus according to claim 1, further comprising:
a first temperature adjustment device configured to adjust a temperature of the first cooling medium;
a heat shield including a fourth flow path through which a fourth cooling medium circulates and disposed between the predetermined region and the chamber inside the chamber;
a third temperature adjustment device configured to adjust a temperature of the fourth cooling medium; and
a control unit configured to control the first and third temperature adjustment devices,
wherein the control unit controls the first and third temperature adjustment devices so that a temperature of the shroud and a temperature of the heat shield become lower than a temperature of the chamber.

13.	(Original) The EUV chamber apparatus according to claim 1, wherein the chamber includes a second flow path through which a second cooling medium circulates, the EUV chamber apparatus further comprising:
a first temperature adjustment device configured to adjust a temperature of the first cooling medium;
a heat shield including a fourth flow path through which a fourth cooling medium circulates and disposed between the predetermined region and the chamber inside the chamber;
a third temperature adjustment device configured to adjust a temperature of the fourth cooling medium; and
a control unit configured to control the first and third temperature adjustment devices so that the temperature of the first cooling medium supplied to the first flow path and the temperature of the fourth cooling medium supplied to the fourth flow path become lower than a temperature of the second cooling medium supplied to the second flow path.

14.	(Canceled)

15.	(Original) The EUV chamber apparatus according to claim 1, wherein a cross-section of the shroud orthogonal to the trajectory of the target has a rectangular shape.

16.	(Currently Amended) The EUV chamber apparatus according to claim 1, 

17.	(Currently Amended) The EUV chamber apparatus according to claim 1,
a cross-section of the shroud orthogonal to the trajectory of the target has a U-shape, and
	the cross-section in a U-shape is opened toward a side opposite to the EUV light condensing mirror.

18.	(Original) The EUV chamber apparatus according to claim 1, wherein a cross-section of the shroud orthogonal to the trajectory of the target has a circular shape.

19.	(Canceled)

20.	(Currently Amended) An electronic device manufacturing method comprising, in an extreme ultraviolet light generation system including
a chamber,
a target generation unit configured to output a target toward a predetermined region inside the chamber,
a laser apparatus configured to irradiate the target with a pulse laser beam to generate plasma from the target,
an EUV light condensing mirror disposed inside the chamber,
a gas nozzle through which gas is supplied into the chamber, and
a shroud including a first flow path through which a first cooling medium circulates and surrounding at least part of a trajectory of the target inside the chamber, wherein the first flow path includes a first part positioned close to the EUV light condensing mirror and a second part positioned farther from the EUV light condensing mirror than the first part, the first part being positioned upstream of the second part:
irradiating the target with the pulse laser beam to generate extreme ultraviolet light;
outputting the extreme ultraviolet light to an exposure apparatus; and
exposing a photosensitive substrate to the extreme ultraviolet light in the exposure apparatus to manufacture an electronic device.

(New) The EUV chamber apparatus according to claim 1, wherein the shroud is maintained at a temperature lower than 40[Symbol font/0xB0]C.

(New) An extreme ultraviolet light generation system comprising:
a chamber;
a target generation unit configured to output a target toward a predetermined region inside the chamber;
a laser apparatus configured to irradiate the target with a pulse laser beam to generate plasma from the target;
an EUV light condensing mirror disposed inside the chamber;
a gas nozzle through which gas is supplied into the chamber; and
a shroud including a first flow path through which a first cooling medium circulates and surrounding at least part of a trajectory of the target inside the chamber,
wherein the first flow path includes a first part positioned close to the EUV light condensing mirror and a second part positioned farther from the EUV light condensing mirror than the first part, the first part being positioned upstream of the second part.
Claims 1-5, 7-13, 15-18, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed for reasons made of the record in the Non-Final Rejection mailed on 11/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. IACOLETTI
Primary Examiner
Art Unit 2882



/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882
6/4/2022